Exhibit 10.1
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (this “Agreement”) is made as of this
___ day of ____________, 2010, by and among Graphic Packaging Holding Company, a
Delaware corporation (the “Company”), Graphic Packaging Corporation, a Delaware
corporation (“GPC”), Graphic Packaging International, Inc., a Delaware
corporation (“GPI,” and together with the Company and GPC, the “Indemnitors”),
and _____________ (the “Indemnitee”).
          WHEREAS, the Indemnitors and the Indemnitee recognize the significant
cost of directors and officers liability insurance and the general reductions in
the coverage of such insurance;
          WHEREAS, the Indemnitors and the Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting officers and
directors to expensive litigation risks at the same time as the coverage of
directors and officers liability insurance has been limited; and
          WHEREAS, the Indemnitors desire to attract and retain the services of
highly qualified individuals, such as the Indemnitee, to serve as officers and
directors of the Indemnitors and their respective subsidiaries, and to indemnify
their and their respective subsidiaries’ officers and directors so as to provide
them with the maximum protection permitted by law.
          NOW, THEREFORE, in consideration for the Indemnitee’s services as an
officer or director of one or more of the Indemnitors or one or more of their
respective subsidiaries, or both, the Indemnitors and the Indemnitee hereby
agree as follows (all obligations of the Indemnitors hereunder being joint and
several obligations):
     1. Indemnification.
     a. Third Party Proceedings. Subject to Section 1(b), the Indemnitors shall
indemnify the Indemnitee to the fullest extent permitted by law if the
Indemnitee is or was a party or is threatened to be made a party to, or is or
was a witness or other participant in, any threatened, pending or completed
investigation, action, suit, proceeding or any alternative dispute resolution
(“ADR”) mechanism, whether civil, criminal, administrative or investigative, by
reason of the fact that the Indemnitee is or was a director (including, without
limitation, a member of any committee of the Board of Directors), officer,
employee or agent, or serves or served in any similar position, of any of the
Indemnitors or any of their respective subsidiaries, or any predecessor thereof,
or by reason of the fact that the Indemnitee is or was serving at the request of
any of the Indemnitors or any of their respective subsidiaries as a director
(including, without limitation, as a member of any committee of the Board of
Directors), officer, employee or agent, or serves or served in any similar
position, of another corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, or any predecessor thereof,
including service with respect to an employee benefit plan, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
incurred by the Indemnitee in connection with such investigation, action, suit,
proceeding or ADR mechanism.
     b. Review of Indemnification Obligations. Notwithstanding the foregoing, in
the event any Independent Legal Counsel (as herein defined) shall have
determined, in a written opinion, that there is no reasonable basis for the
position that the Indemnitee is entitled to be indemnified hereunder under
applicable law, and such determination shall

 



--------------------------------------------------------------------------------



 



have been affirmed upon a final adjudication by a court of competent
jurisdiction (i) the Indemnitors shall have no further obligation under Section
1(a) to make any payments to the Indemnitee not made prior to such determination
by such Independent Legal Counsel and (ii) the Indemnitors shall be entitled to
be reimbursed by the Indemnitee (who hereby agrees to reimburse the Indemnitors)
for all expenses (including attorneys’ fees), judgments, fines and penalties
theretofore paid by the Indemnitors to the Indemnitee to which the Indemnitee is
not entitled hereunder under applicable law; provided, however, that a
determination of Indemnitee’s entitlement to indemnification shall only be made
after Indemnitee makes a written request for a determination, which request
shall be made at such time as is determined by Indemnitee in Indemnitee’s sole
discretion; provided, further, that if the Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that the Indemnitee is entitled to be indemnified
hereunder under applicable law, any determination made by any Independent Legal
Counsel that there is no reasonable basis for the position that the Indemnitee
is entitled to be indemnified hereunder under applicable law shall not be
binding, the Indemnitors shall continue to be obligated under Section 1(a) to
make payments to the Indemnitee, and the Indemnitee shall not be required to
reimburse the Indemnitors for any expenses (including attorneys’ fees),
judgments, fines and penalties theretofore paid in indemnifying the Indemnitee,
until a final judicial determination is made that the Indemnitee is not entitled
to be indemnified hereunder under applicable law (as to which all rights of
appeal therefrom have been exhausted or lapsed). The Indemnitee’s obligation to
reimburse the Indemnitors for any expenses (including attorneys’ fees),
judgments, fines and penalties shall be unsecured, and no interest shall be
charged thereon.
     c. The Indemnitee’s Rights on Unfavorable Determination; Binding Effect. If
any Independent Legal Counsel determines that there is no reasonable basis for
the position that the Indemnitee is entitled to be indemnified hereunder in
whole or in part under applicable law, the Indemnitee shall have the right to
commence legal proceedings in a court of competent jurisdiction to secure a
determination that the Indemnitee is entitled to be indemnified hereunder under
applicable law and, subject to the provisions of Section 15, each of the
Indemnitors hereby consents to service of process and to appear in any such
proceeding. Absent such legal proceedings, any determination by any Independent
Legal Counsel shall be conclusive and binding on the Indemnitors and the
Indemnitee.
     d. Selection of Independent Legal Counsel; Change of Control. A
determination of Indemnitee’s right to indemnification shall, in all events, be
made by Independent Counsel. If there has not been a Change in Control (as
herein defined), any Independent Legal Counsel shall be selected by the Board of
Directors of the Company, and if there has been such a Change in Control, any
Independent Legal Counsel with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnification of expenses
(including attorneys’ fees), judgments, fines and penalties under this Agreement
or any other agreement or under the Certificate of Incorporation or By-Laws of
any of the Indemnitors or any of their respective subsidiaries as now or
hereafter in effect, or under any other applicable law, if desired by the
Indemnitee, shall be Independent Legal Counsel selected by the Indemnitee and
approved by the Company on behalf of all of the Indemnitors (which approval
shall not be unreasonably withheld). Such counsel, among other things, shall
render its written opinion to the Indemnitors and the Indemnitee as to whether
and to what extent the Indemnitee would be entitled to be indemnified hereunder
under applicable law, and the Indemnitors agree to abide by such opinion. The

- 2 -



--------------------------------------------------------------------------------



 



Indemnitors agree to pay the fees and expenses of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Indemnitors shall not
be required to pay expenses (including attorneys’ fees), judgments, fines and
penalties of more than one Independent Legal Counsel in connection with all
matters concerning a single Indemnitee, and such Independent Legal Counsel shall
be the Independent Legal Counsel for any or all other Indemnitees under
indemnification agreements similar to this Agreement, unless (i) the employment
of separate counsel by two or more of such Indemnitees has been previously
authorized by the Company on behalf of all of the Indemnitors in writing or
(ii) the Indemnitee shall have provided to the Indemnitors a written statement
that the Indemnitee has reasonably concluded that there may be a conflict of
interest between the Indemnitee and any of such other Indemnitees with respect
to the matters arising under this Agreement.
     e. Mandatory Payment of Expenses. To the extent that the Indemnitee has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a), or in defense of any claim, issue or
matter therein, the Indemnitee shall be indemnified against expenses (including
attorneys’ fees) incurred by the Indemnitee in connection therewith.
     f. For purposes of this Agreement, the following terms shall have the
following meanings:
     “Independent Legal Counsel” shall mean an attorney or firm of attorneys
competent to render an opinion under the applicable law, selected in accordance
with the provisions of Section 1(d), who shall not have otherwise performed any
services for any of the Indemnitors, any of their respective subsidiaries or the
Indemnitee within the last three years (other than with respect to matters
concerning the rights of the Indemnitee under this Agreement, or of other
Indemnitees under indemnity agreements similar to this Agreement).
     “Change in Control” shall mean, and shall be deemed to have occurred if, on
or after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan of one or more of the Indemnitors acting in such capacity, (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(C) a person or group party to the Stockholders Agreement dated as of July 9,
2007, by and among New Giant Corporation, the persons listed on the signature
pages thereto as Family Stockholders, Clayton, Dubilier & Rice Fund V Limited
Partnership, EXOR Group S.A., TPG Bluegrass IV, L.P., TPG Bluegrass IV, Inc.,
TPG Bluegrass IV — AIV 2, L.P., TPG Bluegrass V, L.P., TPG Bluegrass V, Inc.,
TPG Bluegrass V — AIV 2, L.P., TPG FOF V — A, L.P. and TPG FOF V — B, L.P., and
Field Holdings, Inc., or any affiliates of any of the foregoing, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities (as
herein defined), (ii) during any period of two consecutive

- 3 -



--------------------------------------------------------------------------------



 



years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3rds) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 80% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by any of the Indemnitors of
(in one transaction or a series of related transactions) all or substantially
all of such Indemnitor’s assets, or (v) any of the Indemnitors shall file or
have filed against it, and such filing shall not be dismissed, any bankruptcy,
insolvency or dissolution proceedings, or a trustee, administrator or creditors
committee shall be appointed to manage or supervise the affairs of any of the
Indemnitors.
     “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.
     2. Agreement to Serve.
     In consideration of the protection afforded by this Agreement, if the
Indemnitee is a director of any of the Indemnitors or any of their respective
subsidiaries, he agrees to serve in such capacity so long as he is duly
appointed or elected and qualified in accordance with the applicable provisions
of the By-Laws of such Indemnitor or such subsidiary or until such time as he
tenders his resignation in writing. Notwithstanding the foregoing provisions of
this Section 2, the Indemnitee shall be entitled to resign with immediate effect
if the Company shall not maintain a policy or policies of directors and officers
liability insurance with reputable and creditworthy insurance companies
providing the officers and directors of each such Indemnitor and each such
subsidiary with coverage for losses from alleged wrongful acts and omissions and
having an aggregate limit of liability of at least $25 million. Nothing
contained in this Agreement is intended to create in the Indemnitee any right to
continued employment or appointment.
     3. Expenses; Indemnification Procedure.
     a. Advancement of Expenses. The Indemnitors shall advance all expenses
(including attorneys’ fees) incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any investigation, action, suit,
proceeding or ADR mechanism referenced in Section 1(a) hereof (but not amounts
actually paid in settlement of any such action, suit or proceeding). The
Indemnitee hereby undertakes to repay such amounts advanced only if, and to the
extent that, it shall ultimately be finally determined that the Indemnitee is
not entitled to be indemnified by the Indemnitors as authorized hereby. The
advances to be made hereunder shall be paid by the Indemnitors to the Indemnitee
within 30 days following delivery of a written request therefor by the
Indemnitee to the Company on behalf of all of the Indemnitors, which request
shall be

- 4 -



--------------------------------------------------------------------------------



 



accompanied by invoices or statements or such other evidence of such expenses as
the Indemnitors may reasonably request.
     b. Notice/Cooperation by the Indemnitee. The Indemnitee shall, as a
condition precedent to his right to be indemnified under this Agreement, give
the Indemnitors notice in writing as soon as practicable of any claim made
against the Indemnitee for which indemnification will or could be sought under
this Agreement. Notice to the Indemnitors shall be directed to the President and
Chief Executive Officer of the Company (or, if the Indemnitee shall be the
President and Chief Executive Officer of the Company, to the chief legal officer
of the Company) at the address of the Company shown on the signature page of
this Agreement (or such other address as the Company shall designate in writing
to the Indemnitee). Notice shall be deemed received in accordance with the
provisions of Section 15. In addition, the Indemnitee shall give the Indemnitors
such information and cooperation with respect to such claim as they may
reasonably require and as shall be within the Indemnitee’s power to provide.
     c. Procedure. Any indemnification and advances provided for in Section 1
and this Section 3 shall be made no later than 30 days after receipt of the
written request of the Indemnitee. In the event that any action is instituted by
the Indemnitee under this Agreement or liability insurance policies maintained
by any of the Indemnitors or any of their respective subsidiaries to enforce or
interpret any of the terms hereof or thereof, the Indemnitee may, but need not,
at any time thereafter bring an action against the Indemnitors to recover the
unpaid amount of the claim and, subject to Section 15 of this Agreement, the
Indemnitee shall also be entitled to be paid for the expenses (including
attorneys’ fees) of bringing such action. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses (including
attorneys’ fees) incurred in connection with any action, suit or proceeding in
advance of its final disposition) that the Indemnitee has not met the standards
of conduct which make it permissible under applicable law for the Indemnitors to
indemnify the Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Indemnitors. However, the Indemnitee shall be entitled
to receive advancement of expenses (including attorneys’ fees) pursuant to
Section 3(a) unless and until such defense may be finally adjudicated by court
order or judgment from which no further right of appeal exists.
     d. No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any investigation, action, suit, proceeding or ADR mechanism by
judgment, order, finding, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any Independent Legal Counsel to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Independent Legal Counsel that the Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of legal
proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under this Agreement under applicable law,
shall be a defense to the Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by any Independent Legal
Counsel or otherwise as to whether the Indemnitee is entitled to

- 5 -



--------------------------------------------------------------------------------



 



be indemnified hereunder under applicable law, the burden of proof shall be on
the Indemnitors to establish that the Indemnitee is not so entitled.
     e. Notice to Insurers. If, at the time of the receipt of a notice of a
claim pursuant to Section 3(b), the relevant Indemnitor or relevant subsidiary
of any Indemnitor has directors and officers liability insurance in effect, the
Company shall give or shall cause such Indemnitor or such subsidiary to give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Indemnitors shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.
     f. Selection of Counsel; Defense of Claim. In the event the Indemnitors
shall be obligated under Section 3(a) to pay the expenses (including attorneys’
fees) of any proceeding against the Indemnitee, the Indemnitors, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
approved by the Indemnitee, upon the delivery to the Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Indemnitors,
the Indemnitors will not be liable to the Indemnitee under this Agreement for
any fees of other counsel subsequently incurred by the Indemnitee with respect
to the same proceeding, provided that (i) the Indemnitee shall have the right to
employ separate counsel in any such proceeding at the Indemnitee’s expense; and
(ii) if (A) the employment of separate counsel by the Indemnitee has been
previously authorized by the Indemnitors, (B) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between any of the
Indemnitors or any of their respective subsidiaries and the Indemnitee in the
conduct of any such defense, (C) the named parties in any such proceeding
include both one or more of the Indemnitors or any of their respective
subsidiaries and the Indemnitee or (D) the Indemnitors shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of the Indemnitee’s counsel shall be at the expense of the Indemnitors.
The Indemnitors will not, without the prior written consent of the Indemnitee,
which may be provided or withheld in the sole discretion of the Indemnitee,
effect any settlement of any threatened or pending action, suit or proceeding to
which the Indemnitee is or could have been a party unless such settlement solely
involves the payment of money and includes an unconditional release of the
Indemnitee from all liability on any claims that are the subject matter of such
action, suit or proceeding.
     4. Additional Indemnification Rights; Nonexclusivity; Indemnification
Priority.
     a. Scope. Notwithstanding any other provision of this Agreement, the
Indemnitors hereby agree to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, by the Indemnitors’
respective Certificates of Incorporation, by the Indemnitors’ respective By-Laws
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute, or rule which expands the right of an Indemnitor to
indemnify a member of its board of directors or an officer, such changes shall
be, ipso facto, within the purview of the Indemnitee’s rights and such
Indemnitor’s obligations, under this Agreement. In the event of any change in
any applicable law, statute or rule which narrows the right of an Indemnitor to
indemnify a member of its board of directors or an officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

- 6 -



--------------------------------------------------------------------------------



 



     b. Nonexclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which the Indemnitee may be entitled under
the Indemnitors’ respective Certificates of Incorporation, their respective
By-Laws, any agreement, any vote of stockholders or disinterested Directors, the
General Corporation Law of the State of Delaware or other applicable
corporations law, any employment, consulting or other indemnification agreement
to which the Indemnitee may be a party or a beneficiary, or otherwise, both as
to action in the Indemnitee’s official capacity and as to action in another
capacity while holding such office. The indemnification provided under this
Agreement shall continue as to the Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though he may have ceased to serve
in such capacity at the time of any action, suit or other covered proceeding.
     c. Indemnification Priority. Notwithstanding any other provision of this
Agreement, the Company acknowledges and agrees that Indemnitee has, or may have,
certain rights to indemnification, advancement of expenses and/or insurance
provided by another person or entity and certain of its affiliates (collectively
the “Indemnitee-Related Entities”) that also covers against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement incurred by
the Indemnitee in connection with any investigation, action, suit, proceeding or
ADR mechanism (described in Section 1 hereto) (hereinafter “Jointly
Indemnifiable Claims”). The Company hereby agrees that:
          (i) The Company is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the
Indemnitee-Related Entities are secondary), with respect to Jointly
Indemnifiable Claims;
          (ii) the Company shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement incurred by the Indemnitee in connection with any investigation,
action, suit, proceeding or ADR mechanism (described in Section 1 hereto) to the
extent provided herein; and
          (iii) the Company irrevocably waives, relinquishes and releases the
Indemnitee-Related Entities from any and all claims against the
Indemnitee-Related Entities for contribution, subrogation or any other recovery
of any kind in respect thereof.
The Company further agrees that no advancement or payment by the
Indemnitee-Related Entities on behalf of Indemnitee with respect to any Jointly
Indemnifiable Claims shall affect the foregoing, and the Indemnitee-Related
Entities shall have a right of contribution and/or be subrogated to the extent
of such advancement or payment to all of the rights of recovery of Indemnitee
against the Company. The Company and Indemnitee agree that the
Indemnitee-Related Entities are express third-party beneficiaries of the terms
of this Subparagraph (c). The Company and Indemnitee further agree that nothing
herein is intended to modify, expand, decrease or otherwise affect the rights or
obligations of the parties with respect to the indemnification provisions of the
Company’s Certificate of Incorporation, Bylaws and this Agreement, and that this
provision is intended only to establish the respective priorities of the
indemnity and advancement obligations between the Company and the
Indemnitee-Related Entities.
     5. Partial Indemnification.
     If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Indemnitors for some or a portion of the expenses,
judgments, fines or penalties actually or

- 7 -



--------------------------------------------------------------------------------



 



reasonably incurred by him in the investigation, defense, appeal or settlement
of any investigation, action, suit, proceeding or ADR mechanism, but not,
however, for the total amount thereof, the Indemnitors shall nevertheless
indemnify the Indemnitee for the portion of such expenses, judgments, fines or
penalties to which the Indemnitee is entitled.
     6. Mutual Acknowledgement.
     Both the Indemnitors and the Indemnitee acknowledge that in certain
instances, United States of America federal securities law or applicable public
policy may prohibit the Indemnitors from indemnifying their respective directors
and officers or the directors and officers of their respective subsidiaries
under this Agreement or otherwise. The Indemnitee understands and acknowledges
that the Indemnitors have undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Indemnitors’ rights under public policy to indemnify the Indemnitee.
     7. Directors and Officers Liability Insurance.
     Each of the Indemnitors hereby covenants and agrees that, so long as the
Indemnitee shall serve as a director (including, without limitation, as a member
of any committee of the Board of Directors) or officer of such Indemnitor or any
subsidiary thereof, or shall serve at the request of such Indemnitor as a
director (including, without limitation, as a member of any committee of the
Board of Directors) or officer of another corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
including service with respect to an employee benefit plan, and thereafter so
long as the Indemnitee shall be subject to any possible, threatened, pending or
completed claim or proceeding arising out of, relating to, based upon, in
connection with or due to the fact that the Indemnitee was a director
(including, without limitation, a member of any committee of the Board of
Directors) or officer of such Indemnitor or any subsidiary thereof, or any
predecessor thereof, or is or was serving at the request of such Indemnitor as a
director (including, without limitation, as a member of any committee of the
Board of Directors) or officer of another corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise, or any
predecessor thereof, including service with respect to an employee benefit plan,
such Indemnitor (or a parent corporation thereof) shall maintain in full force
and effect directors and officers liability insurance issued by reputable and
creditworthy insurance companies, covering the Indemnitee’s service as a
director or officer. In all such policies of directors and officers liability
insurance, the Indemnitee shall be designated as an insured (either by name or
by description) in such a manner as to provide the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of such Indemnitor’s
or subsidiary’s then current directors.
     8. Severability.
     Nothing in this Agreement is intended to require or shall be construed as
requiring the Indemnitors to do or fail to do any act in violation of applicable
law. An Indemnitor’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Indemnitors shall
nevertheless indemnify the Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

- 8 -



--------------------------------------------------------------------------------



 



     9. Limitation of Liability as a Director.
     If the Indemnitee is a director of any of the Indemnitors or any of their
respective subsidiaries, the Indemnitee shall not be personally liable to any of
the Indemnitors or their respective stockholders for monetary damages for breach
of fiduciary duty as a director of such Indemnitor or such subsidiary; provided,
however, that the foregoing shall not eliminate or limit the liability of the
Indemnitee (i) for any breach of the Indemnitee’s duty of loyalty to such
Indemnitor or such subsidiary or the stockholders thereof; (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of the law; (iii) under Section 174 of the General Corporation Law of
the State of Delaware or any similar provision of other applicable corporations
law; or (iv) for any transaction from which the Indemnitee derived an improper
personal benefit. If the General Corporation Law of the State of Delaware or
such other applicable corporations law shall be amended to permit further
elimination or limitation of the personal liability of directors, then the
liability of the Indemnitee shall, automatically, without any further action, be
eliminated or limited to the fullest extent permitted by the General Corporation
Law of the State of Delaware or such other applicable corporations law as so
amended.
     10. Exceptions.
     Any other provision herein to the contrary notwithstanding, the Indemnitors
shall not be obligated pursuant to the terms of this Agreement:
     a. Claims Initiated by the Indemnitee. To indemnify or advance expenses
(including attorneys’ fees) to the Indemnitee with respect to proceedings or
claims initiated or brought voluntarily by the Indemnitee and not by way of
defense, counterclaim or crossclaim, except with respect to proceedings brought
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 of the General
Corporation Law of the State of Delaware or other similar provision of any other
applicable corporations law, but such indemnification or advancement of expenses
(including attorneys’ fees) may be provided by the Indemnitors in specific cases
if the Board of Directors of the Company has approved the initiation or bringing
of such suit;
     b. Lack of Good Faith. To indemnify the Indemnitee for any expenses
(including attorneys’ fees) incurred by the Indemnitee with respect to any
proceeding instituted by the Indemnitee to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that each of the material
assertions made by the Indemnitee in such proceeding was not made in good faith
or was frivolous;
     c. Insured Claims. To indemnify the Indemnitee for expenses or liabilities
of any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) which have been paid
directly to the Indemnitee by an insurance carrier under a policy of directors
and officers liability insurance maintained by any of the Indemnitors or any of
their respective subsidiaries; or
     d. Claims Under Section 16(b). To indemnify the Indemnitee for expenses
(including attorneys’ fees) and the payment of profits arising from the purchase
and sale by the Indemnitee of securities in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute.

- 9 -



--------------------------------------------------------------------------------



 



     11. Construction of Certain Phrases.
     For purposes of this Agreement, references to any of the “Indemnitors” and
any of the “subsidiaries” thereof shall include, in addition to the resulting
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, any constituent corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors (including, without limitation, the members
of any committee of the Board of Directors), officers and employees or agents,
or those serving in similar positions, so that if the Indemnitee is or was a
director (including, without limitation, a member of any committee of the Board
of Directors), officer, employee or agent, or serves or served in any similar
position, of such constituent corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, or is or was
serving at the request of such constituent corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise as a
director (including, without limitation, as a member of any committee of the
Board of Directors), officer, employee or agent, or serves or served in any
similar position, of another corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, including
service with respect to an employee benefit plan, the Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation, limited liability company, partnership,
joint venture, trust or other entity or enterprise as the Indemnitee would have
with respect to such constituent corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise if its separate
existence had continued; and references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to an employee benefit plan.
     12. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall constitute an original.
     13. Successors and Assigns.
     This Agreement shall be binding upon the Indemnitors and their respective
successors and assigns and shall inure to the benefit of the Indemnitee and the
Indemnitee’s estate, heirs, legal representatives and assigns.
     14. Attorneys’ Fees.
     In the event that any action is instituted by the Indemnitee under this
Agreement to enforce or interpret any of the terms hereof (including but not
limited to any legal proceedings in a court of competent jurisdiction to secure
a determination that the Indemnitee is entitled to be indemnified hereunder
under applicable law, as provided pursuant to Section 1(c)), the Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees incurred by the Indemnitee with respect to such action, unless
as a part of such action, the court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee as a basis for such
action was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Indemnitors under this Agreement or to
enforce or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be paid all court costs and expenses, including attorneys’ fees,
incurred by the Indemnitee in defense of such action (including with respect to
the Indemnitee’s counterclaims and cross-claims made in such action), unless as
a part of such

- 10 -



--------------------------------------------------------------------------------



 



action the court determines that each of the Indemnitee’s material defenses to
such action, counterclaims and cross-claims was made in bad faith or was
frivolous.
     15. Notice.
     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by telecopy or telefacsimile, upon
confirmation of receipt, (ii) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) on the
third business day following the date of mailing if delivered by domestic
registered or certified mail, properly addressed, or five business days if sent
by airmail from a country outside of North America. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.
     16. Consent to Jurisdiction.
     The Indemnitors and the Indemnitee each hereby irrevocably consents to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.
     17. Choice of Law.
     This Agreement shall be governed by and its provisions construed in
accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware, without regard to the conflict of law principles thereof.
     18. Period of Limitations.
     No legal action shall be brought and no cause of action shall be asserted
by or in the right of the Indemnitors against the Indemnitee, the Indemnitee’s
estate, spouse, heirs, executors or personal or legal representatives after the
expiration of two years from the date of accrual of such cause of action, and
any claim or cause of action of the Indemnitors shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.
     19. Subrogation.
     In the event of payment under this Agreement, the Indemnitors shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Indemnitors effectively
to bring suit to enforce such rights.
     20. Amendment and Termination.
     No amendment, modification, termination or cancellation of this Agreement
shall be effective unless it is in writing signed by all the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

- 11 -



--------------------------------------------------------------------------------



 



     21. Integration and Entire Agreement.
     This Agreement sets forth the entire understanding between the parties
hereto and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto, provided that the provisions hereof shall not
supersede the provisions of the Indemnitors’ respective Certificates of
Incorporation or By-Laws, any agreement, any vote of stockholders or
disinterested Directors, the General Corporation Law of the State of Delaware or
other applicable corporations law, or any employment, consulting or
indemnification agreement to which the Indemnitee may be a party or a
beneficiary, to the extent any such provisions shall be more favorable to the
Indemnitee than the provisions hereof.
[Remainder of this page intentionally left blank.]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

                  GRAPHIC PACKAGING HOLDING COMPANY
 
           
 
  By:        
 
     
 
Stephen A. Hellrung    
 
      Senior Vice President, General Counsel    
 
      and Secretary    

         
 
  Address:   814 Livingston Court
 
      Marietta, Georgia 30067

                  GRAPHIC PACKAGING CORPORATION
 
           
 
  By:        
 
     
 
Stephen A. Hellrung    
 
      Senior Vice President, General Counsel    
 
      and Secretary    

         
 
  Address:   814 Livingston Court
 
      Marietta, Georgia 30067

                  GRAPHIC PACKAGING INTERNATIONAL, INC.
 
           
 
  By:        
 
     
 
Stephen A. Hellrung    
 
      Senior Vice President, General Counsel    
 
      and Secretary    

         
 
  Address:   814 Livingston Court
 
      Marietta, Georgia 30067

[Signature Page to Indemnification Agreement — page 1 of 2]

 



--------------------------------------------------------------------------------



 



      AGREED TO AND ACCEPTED:
 
    INDEMNITEE:
 
   
 
Signature
   
 
   
Address:
   

[Signature Page to Indemnification Agreement — page 2 of 2]

 